PER curiam:
Los miembros de la profesión legal, individual y colectivamente, tienen la responsabilidad de velar por que los distintos procesos le-gales de la sociedad incorporen y consagren de manera efectiva y adecuada los principios de vida democrática y de respeto a la inviolable dignidad del ser humano. Para desempeñar esta responsabili-dad la sociedad debe tener a su alcance todos aquellos servicios pro-fesionales adecuados, de naturaleza legal, que sean necesarios. También es menester que todo abogado, como ciudadano y en su capacidad profesional, ... actúe siempre de acuerdo al ideal expre-sado en el preámbulo de estos cánones. (Enfasis suplido.) Deberes del abogado para con los tribunales, Criterio general, Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
f — (
El Sr. Julio Morales Nieves contrató los servicios profe-sionales del Ledo. Carlos M. Ortiz Velázquez para que éste *310lo representara en la tramitación de un procedimiento de revisión administrativa ante el antiguo Tribunal Superior, Sala de San Juan, en el caso Morales Nieves v. Departamento de Hacienda, Civil Núm. 87-2452.
En tal procedimiento se solicitaba la revisión de una resolución de la Junta de Apelaciones del Sistema de Ad-ministración de Personal, la cual resolvía que Morales Nieves no tenía derecho a que una reclasificación al puesto de Operador de Equipo de Procesar Datos II que le concedió el Departamento de Hacienda, efectiva al 1ro de mayo de 1983, fuera retroactiva al 1977, año cuando éste comenzó a ejercer las tareas y los deberes de dicho puesto.
El 11 de septiembre de 1987 el tribunal de instancia emitió una sentencia a favor del señor Morales Nieves, en la que le concedió el remedio solicitado. No obstante, el 14 de ese mismo mes y antes de notificarse la sentencia, el Departamento de Hacienda presentó una moción mediante la cual solicitó la desestimación del recurso de revisión in-terpuesto, ya que nunca se le notificó con una copia de éste. El tribunal de instancia acogió dicha moción como una so-licitud de reconsideración, y el 18 de septiembre le conce-dió al recurrente (el señor Morales Nieves), quien conti-nuaba bajo la representación del licenciado Ortiz Velázquez, el plazo de diez (10) días para oponerse a la desestimación solicitada por el Departamento de Hacienda. El 6 de octubre el tribunal emitió una segunda orden, en esta ocasión sólo para recordarle que debía ex-presarse en torno a la moción de desestimación. Sin embargo, nunca se presentó contestación alguna al respecto.
Ante la no comparecencia del recurrente, el tribunal de instancia infirió que su silencio equivalía a admitir que, en efecto, dejó de notificar al Departamento de Hacienda con una copia del recurso de revisión. Procedió entonces a emi-tir una sentencia enmendada el 28 de octubre, mediante la cual desestimó el caso por carecer de jurisdicción.
*311Posteriormente, el licenciado Ortiz Velázquez presentó una renuncia de representación legal con respecto al caso del señor Morales Nieves. El tribunal, por su parte, calificó dicha renuncia como académica porque desde el 28 de oc-tubre se había dictado una sentencia enmendada para des-estimar dicho caso por falta de jurisdicción.
De otra parte, el 6 de abril de 1988 el señor Morales Nieves acudió al tribunal de instancia y presentó pro se una moción al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Alegó que había tenido conoci-miento de la sentencia que desestimó su caso en marzo, o sea, cinco (5) meses después de dictada, cuando fue al Cen-tro Judicial en busca de información sobre éste y se percató de su archivo. El 11 de abril de 1988 el tribunal se expresó en cuanto a la moción y aclaró que en dos (2) ocasiones separadas se le había ordenado al licenciado Ortiz Veláz-quez (entonces abogado del señor Morales Nieves) que con-testara las órdenes del tribunal y éste nunca compareció.
Como resultado de todo lo anterior, el señor Morales Nieves presentó una queja contra el licenciado Ortiz Veláz-quez ante la Oficina del Procurador General. Alegó, en lo pertinente, que el abogado no cumplió con el deber de dili-genciar de manera responsable y adecuada las gestiones referentes al caso contra el Departamento de Hacienda, ni con su deber de mantenerlo informado de sus trámites.
El 23 de agosto de 1988 el señor Morales Nieves pre-sentó una demanda por daños y perjuicios contra el licen-ciado Ortiz Velázquez, también en el antiguo Tribunal Superior, Sala de San Juan, sobre los hechos antes expuestos. En vista de esto, la Oficina del Procurador General se abs-tuvo de intervenir en la queja presentada hasta tanto el tribunal decidiera en cuanto a la acción incoada. (1)
*312El 20 de febrero de 1992 el foro de instancia dictó una sentencia y aprobó una estipulación mediante la cual dis-puso lo siguiente: que el licenciado Ortiz Velázquez acordó pagarle al señor Morales Nieves treinta y cinco mil dólares ($35,000) (por acuerdo entre las partes tal cuantía fue re-ducida a treinta mil dólares ($30,000)) sin aceptar respon-sabilidad alguna; que Morales Nieves acordó renunciar a cualquier acción administrativa o cuasi judicial contra el licenciado Ortiz Velázquez por impericia profesional por estos hechos, y que los términos de la transacción tendrían carácter final y firme.
El licenciado Ortiz Velázquez incumplió con los térmi-nos acordados en la transacción. Así pues, el Procurador General, a instancias del señor Morales Nieves, reactivó la queja contra el abogado. El 25 de junio de 1997 nos rindió un informe mediante el cual señaló que la conducta mani-festada por éste era censurable y ameritaba ser sancionada.(2)
El 18 de julio de 1997 concedimos al licenciado Ortiz Velázquez un término para que mostrara causa por la cual no debía ser disciplinado. Este compareció y alegó, en lo pertinente, lo siguiente: que aunque omitió notificar el re-curso por correo certificado al Departamento de Hacienda, sí lo notificó por correo regular; que una vez el Tribunal Superior desestimó la causa de acción en el caso sobre re-visión administrativa, informó de inmediato y por escrito de lo acontecido al señor Morales Nieves; especificó, sin embargo, que no tiene prueba de lo anterior ya que el ex-*313pediente alegadamente fue destruido; que ante la posibili-dad de haberle afectado algún derecho a su cliente, optó por transar el caso de daños y perjuicios que fue incoado en su contra, esto sin la intención de que lo relevara de res-ponsabilidad por su actuación en la tramitación del caso sobre la revisión judicial, y que no ha podido resarcir al señor Morales Nieves el balance adeudado de la estipula-ción debido a que está pasando por una situación econó-mica difícil.
II
Los abogados son una parte esencial en el proceso de impartir justicia. Como parte de tal proceso, tienen la ineludible encomienda de desempeñar su ministerio con la mayor competencia, responsabilidad e integridad. In re Córdova González, 135 D.P.R. 260 (1994). Deben asegurarse que sus actuaciones fomenten “la justa, rápida y económica solución de las controversias”. In re Avilés Vega, 141 D.P.R. 627 (1996). Es su obligación atender los intere-, ses de su cliente, desplegando la mayor diligencia y cuidado en los asuntos que éste le ha encomendado. Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Véanse, además: In re Avilés Vega, supra; Acevedo v. Compañía Telefónica-de P.R., 102 D.P.R. 787, 791 (1974). Además, tienen la responsabilidad de mantenerlo informado de todo asunto importante que surja en el desarrollo del caso. Canon 19 del Código de Ética Profesional, supra; In re Maduro Classen, 137 D.P.R. 426 (1994); In re Cardona Vázquez, 108 D.P.R. 6, 18 (1978). Deben la más estricta observancia a las órdenes judiciales. Canon 9 del Código de Ética Profesional, supra. Véase, además, In re Freytes Mont, 117 D.P.R. 11, 13 (1986).
Los abogados que, en el ejercicio de sus funciones, actúan con desidia, despreocupación, inacción, displicen-*314cia, no mantienen al cliente informado del desarrollo del caso y permiten que la acción de éste sea desestimada por no desplegar toda su habilidad y capacidad en beneficio de su representado, incurren en una seria violación de la ética profesional, que podría conllevar la suspensión del ejercicio de la abogacía. Véanse: In re Padilla Pérez, 135 D.P.R. 770 (1994); In re Rosario, 116 D.P.R. 462, 467 (1985).
III
En el presente caso es evidente que la actuación del li-cenciado Ortiz Velázquez se caracterizó por ser una de des-cuido y negligencia en el cumplimiento de sus obligaciones como abogado, en perjuicio de los mejores intereses de su cliente.
El licenciado Ortiz Velázquez permitió que, por su falta de diligencia, se desestimara la acción de su cliente. Sin justificación alguna, desobedeció varias órdenes del tribunal de instancia. Tampoco mantuvo informado a su repre-sentado de las incidencias de su caso ni de la notificación de la desestimación de la acción. In re Pérez Santiago, 131 D.P.R. 676 (1992).
Por otra parte, el licenciado Ortiz Velázquez tampoco ha cumplido con el acuerdo de indemnización que hizo con su cliente para dar fin al caso de impericia profesional. A excepción del pago que realizó en 1992, éste no ha hecho pagos posteriores que demuestren su buena fe de cumplir con el compromiso contraído con su cliente y ante el tribunal de instancia. Sobre este particular hay que destacar que el resarcimiento por el abogado a su cliente puede ser un atenuante, pero no lo dispensa de las violaciones éticas en las cuales incurrió. Tampoco precluye el ejercicio de nuestra facultad disciplinaria. Véanse: In re Verdejo Roque, 145 D.P.R. 83 (1998); In re Fernández Paoli, 141 D.P.R. 10 (1996).
*315IV
Por los fundamentos que anteceden, se dictará sentencia mediante la cual se suspenderá al Ledo. Carlos M. Ortiz Velázquez del ejercicio de la profesión jurídica por el tér-mino de seis (6) meses y hasta que otra cosa disponga este Tribunal. El Alguacil del Tribunal Supremo incautará in-mediatamente su obra notarial para el trámite de rigor co-rrespondiente por la Directora de la Oficina de Inspección de Notarías. (3)

Se dictará la correspondiente sentencia.


 Sobre este particular el Procurador General expresó que es política de su oficina no intervenir con la presentación de cargos disciplinarios en aquellos casos cuyos hechos se encuentran sub júdice ante un foro con jurisdicción y competencia, *312para así no incidir con las decisiones que en su día dicho foro pueda emitir.


 El 5 de mayo de 1992 el señor Morales Nieves inició el proceso de cobro de sentencia, cursando un pliego de interrogatorios al licenciado Ortiz Velázquez sobre el descubrimiento de bienes al amparo de las Reglas 28, 34 y 51.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Al 3 de mayo de 1993, el licenciado Ortiz Velázquez aún no había sometido sus contestaciones a los referidos interrogatorios a pesar de las ór-denes del tribunal dictadas al respecto. De otra parte, a la fecha del informe del Procurador General, el licenciado Ortiz Velázquez sólo había pagado cinco mil dóla-res ($5,000) de la transacción acordada.


 Cabe mencionar que ésta no es la primera vez que la conducta del licenciado Ortiz Velázquez ocupa la atención de este Tribunal. Actualmente tiene una queja pendiente en el Caso Núm. AB-97-43.